UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6371



GLEN WIGGINS,

                                             Petitioner - Appellant,

          versus


JAMES PEGUESE, Warden; J. JOSEPH CURRAN, JR.,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-02-
3168)


Submitted:   April 17, 2003                 Decided:   April 24, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Glen Wiggins, Appellant Pro Se. Mary Ann Rapp Ince, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Glen Wiggins seeks to appeal the district court’s order

dismissing without prejudice his petition filed under 28 U.S.C.

§ 2254 (2000).      An appeal may not be taken to this court from the

final order in a habeas corpus proceeding unless a circuit justice

or   judge    issues     a    certificate    of   appealability.    28   U.S.C.

§ 2253(c)(1) (2000).            When a district court dismisses a habeas

petition      solely     on     procedural    grounds,    a    certificate   of

appealability will not issue unless the petitioner can demonstrate

both “(1) ‘that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)), cert. denied, 534 U.S. 941

(2001).      We have independently review the record and conclude that

Wiggins has not made the requisite showing.                   See Miller-El v.

Cockrell,         U.S.         , 123 S. Ct. 1029 (2003).       Accordingly, we

deny a certificate of appealability and dismiss the appeal.                  We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                     DISMISSED


                                        2